Santry, J.
(dissenting). I dissent. There is sufficient evidence in the record to sustain the determination of the State Liquor Authority under the broad powers granted by the Alcoholic Beverage Control Law. It is for the authority to determine whether the public interest will be served by the issuing of a particular license. On the facts in this record the court can not say as a matter of law that the authority abused its discretion.
The determination of the State Liquor Authority should be confirmed.
Brewster and Bergan, JJ., concur, with Deyo, J.; Santry, J., dissents, in an opinion in which Foster, P. J., concurs.
Determination annulled, on the law, with $50 costs to petitioner-respondent, and the matter remitted to the State Liquor Authority for further consideration.
Order striking certain exhibits from the answer affirmed, without costs.